Name: Commission Implementing Regulation (EU) 2016/1691 of 20 September 2016 determining the quantities to be added to the quantity fixed for the subperiod from 1 January to 31 March 2017 under the tariff quota opened by Regulation (EC) No 536/2007 for poultrymeat originating in the United States of America
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  international trade;  animal product;  tariff policy;  America;  trade
 Date Published: nan

 21.9.2016 EN Official Journal of the European Union L 255/21 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1691 of 20 September 2016 determining the quantities to be added to the quantity fixed for the subperiod from 1 January to 31 March 2017 under the tariff quota opened by Regulation (EC) No 536/2007 for poultrymeat originating in the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(2) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 536/2007 (2) opened an annual tariff quota for imports of poultrymeat products originating in the United States of America. (2) The quantities covered by the applications for import licences lodged from 1 to 7 September 2016 for the subperiod from 1 October to 31 December 2016 are less than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 536/2007, to be added to the subperiod from 1 January to 31 March 2017, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (OJ L 128, 16.5.2007, p. 6). ANNEX Order No Quantities not applied for, to be added to the quantities available for the subperiod from 1 January to 31 March 2017 (kg) 09.4169 10 672 500